DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
An amendment filed on 25 October 2021 and an RCE filed on 23 December 2021 are acknowledged. Claims 15 and 27 are amended. Claims 15-19, 21-27, 29, and 30 are pending; claims 23-26 are withdrawn; and claims 15-19, 21, 22, 27, 29, and 30 are presented for examination on the merits.
In response to the amendment filed on 25 October 2021, the objections to the claims are withdrawn; the rejections under 35 U.S.C. 112 first paragraph are maintained with modification; and the rejections under 35 U.S.C. 112 second paragraph are maintained with modification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19, 21, 22, 27, 29, and 30 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Non-original independent method claim 15 recites the following limitations:
in response to determining that the blend reagent is required, delaying commencement of at least one of tasks of processing, other than said scanning and comparing the slide information, wherein the tasks of processing comprise: 
a first group of tasks of processing at least two slides from among the plurality of slides together, and 
a second group of tasks of processing at least two other slides from among the plurality of slides together;
…
wherein commencement of the at least one of the tasks of processing depends on a schedule of the tasks of processing in which the schedule indicates that the first group of tasks of processing at least partially overlaps in time with the second group of tasks of processing.

Non-original independent apparatus claim 27 recites analogous limitations. 

(I)
As noted below in the rejections under 35 USC 112, second paragraph, the meaning of a step or configuration of "delaying commencement" is indefinite. The ordinary and customary meaning of the transitive verb "to delay" can be either of the following two definitions: 
(1) to put off until a later time, to defer, or to postpone; or 
(2) to slow up or hinder or cause to be late. 
The first definition requires doing nothing (for a time), while the second definition requires an actual action of causing something to be late. The first definition of putting off until a later time (absence of action) is clearly not disclosed in the instant specification. Applying the second definition of causing something to be late implies a pre-existing commencement time that can be actively delayed or changed by a scheduler. However, this is not disclosed by the specification. While the original disclosure uses the words "delay" and "delayed," the specification uses these terms to describe a block in a second possible schedule compared to a corresponding block in a first possible schedule (e.g., Fig. 7; [0076]-[0077] of published application).  In the disclosed invention, potential schedules (solutions) are created, compared, and the best schedule is selected. Paragraph ([0080]) of the specification is reproduced below with added bolding:
Worst case scenario for scheduling would be a second batch not starting until the first batch had completed the processing. The best case is where the finishing point of the second batch is not delayed by the first batch. Typically a solution exists between these points and a number of calculations are run to find one or more solutions. Computing power limits the number of tries a computer has to get a solution, and typically more than one solution will be sought from a scheduling run. If more than one successful schedule is achieved, then the schedules are compared and the best schedule selected.

Selecting between different possible solutions/schedules is not a step of delaying commencement of a task, even if a task in a second possible schedule is described by the specification as being "delayed" compared to a corresponding task in a first possible schedule. Accordingly, the original disclosure does not disclose a method comprising a step of delaying, as opposed to a method of building a schedule by comparing potential solutions that differ from one another, and the claimed method step or of configuration of a processor to delay commencement of the at least one of the tasks of processing is new matter.

(II)
	The claims require that the step/configuration of delaying commencement of at least one of tasks of processing is in response to determining that the blend reagent is required to be applied to at least one of the plurality of slides that is either one of the at least two slides or one of the at least two other slides. However, the claims also require that the tasks of processing comprise: a first group of tasks of processing the at least two slides and a second group of tasks of processing the at least two other slides. In other words, the tasks of processing that are delayed are specific to particular slides (the same slide(s) to which the blended reagent is to be applied), rather than being a general protocol that exists prior to scanning slide information.
	Given these combined limitations, the claims require the pre-existence of tasks of processing particular slides that are delayed in response to determining that the blend reagent is required to be applied to the same particular slides. Logically, the tasks of processing particular slides would have to exist after the step of scanning slide information of the particular slides. However, the original disclosure does not disclose steps of (i) scanning particular slides, (ii) creating tasks of processing for the particular slides, (iii) determining that a blend reagent is required for the particular slides, (iv) in response to determining that the blend reagent is required to be applied to the particular slides, delaying at least one of the tasks of processing for the particular slides created in step (ii). This inefficient process is not disclosed in the original disclosure and is new matter.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 21, 22, 27, 29, and 30 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Method claim 15 recites the following limitations:
in response to determining that the blend reagent is required, delaying commencement of at least one of tasks of processing, other than said scanning and comparing the slide information, wherein the tasks of processing comprise: 
a first group of tasks of processing at least two slides from among the plurality of slides together, and 
a second group of tasks of processing at least two other slides from among the plurality of slides together;
…
wherein commencement of the at least one of the tasks of processing depends on a schedule of the tasks of processing in which the schedule indicates that the first group of tasks of processing at least partially overlaps in time with the second group of tasks of processing.

The intended interpretation of "delaying commencement of at least one of tasks of processing" is unclear. The ordinary and customary meaning of the transitive verb "to delay" can be either of the following two definitions: 
(1) to put off until a later time, to defer, or to postpone; or 
(2) to slow up or hinder or cause to be late. 
The first definition requires doing nothing (for a time), while the second definition requires actual action. It is unclear whether the claimed step of delaying commencement should be interpreted as an absence of action or whether this step should be interpreted as requiring that a hindering action is performed. The specification does not clarify the intended meaning because specification uses the term "delayed" to describe a block in a second possible schedule compared to a corresponding block in a first possible schedule. The specification does not disclose a method comprising a step of delaying, as opposed to a method of building a schedule (refer to rejections under 35 USC 112, first paragraph).
If a step of delaying commencement is interpreted as an absence of action (for a time) in accordance with the first definition of the transitive verb "to delay," it is still unclear whether the claim requires that commencement of at least one of tasks of performing must (eventually) be commenced/performed. If so, it is further unclear whether the scope of claim 15 also requires that those tasks of the tasks of performing that are not the "at least one of tasks of processing" are also commenced /performed, albeit without delay. 
Likewise, if a step of delaying commencement is interpreted as requiring a hindering action to be performed in accordance with the second definition of the transitive verb "to delay," it is still unclear whether the claim requires that commencement of at least one of tasks of performing must (eventually) be commenced/performed. If so, it is further unclear whether the scope of claim 15 also requires that those tasks of the tasks of performing that are not the "at least one of tasks of processing" are also commenced /performed, albeit without delay.
In other words, it is unclear whether the scope of claim 15 requires commencing/performing (i) none, (ii) at least one, or (iii) all of the first group of tasks and the second group of tasks. The examiner acknowledges Applicant's statement in the arguments filed on 25 October 2021 that "e) the claim does not require the tasks of processing to be commenced or performed." Applicant's claim interpretation is applied to the subsequent grounds of rejection.
Regarding the limitation that "commencement of the at least one of the tasks of processing depends on a schedule of the tasks of processing…," the meaning of "commencement" depending on a schedule is unclear. Assuming claim 15 does not actually require performing a step of commencement (i.e., performing at least one or all of the tasks of performing) in accordance with Applicant's arguments, the recited schedule does not have a clear relationship to any of the positively recited steps. 
Regarding the limitation that "commencement of the at least one of the tasks of processing depends on a schedule of the tasks of processing in which the schedule indicates that the first group of tasks of processing at least partially overlaps in time with the second group of tasks of processing," the intended interpretation of what is indicated by the schedule is unclear, given that the claim does not recite a step of using the schedule, and Applicant has argued that "e) the claim does not require the tasks of processing to be commenced or performed." Even if the indefinite claimed step of delaying commencement is narrowly interpreted as requiring that a delayed commencement is actually performed, contrary to Applicant's arguments, the recited schedule lacks a clear relationship to the delayed commencement. Specifically, under this interpretation, it is unclear whether, in a delayed commencement, the first group of tasks must at least partially overlap in time with the second group of tasks, as indicted by the schedule of the non-delayed commencement. 
Apparatus claim 27 is indefinite for the reasons set forth above regarding method claim 15. Additionally, regarding what is meant by configuration of a processor to delay commencement according to either ordinary and customary meaning of the transitive verb "to delay," the first definition of putting off until a later time (absence of action) appears to be incongruous with a configured processor. 
Further regarding claim 27, it is unclear what relationship the recited "schedule" has to the structure of the claimed apparatus.


Response to Arguments
Applicant's arguments filed on 25 October 2021 have been considered and are not persuasive. 
Applicant's arguments do not specifically address the rejections under 35 USC 112, first and second paragraphs. A mere assertion that the rejections are wrong [submission a), page 9] is unpersuasive. 
Applicant argues that the claim does not define "establishing a commencement time" [submission c), page 10] while also arguing "e) the claim does not require the tasks of processing to be commenced or performed." However, if the claims require neither establishing a commencement time nor actually commencing or performing the tasks of processing, then the intended interpretation of the claimed step of "delaying commencement of at least one of tasks of processing" is even more obscure. Applicant's arguments do not explain the intended interpretation of a step of delaying commencement.
Applicant states that establishing a commencement time is found paragraphs [0054]-[0082] of the published application [submission c), page 10], but does not point to any particular portion of the specification to argue for written description support. The portions of the claims that are rejected under 35 USC 112, first and second paragraphs are not found verbatim in the original disclosure, and Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out the supposed errors in the office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            

/JENNIFER WECKER/Primary Examiner, Art Unit 1797